Rothrock, J.
The defendant was jointly indicted with Frank Rivers and Edward Martin for the same crime. He demanded a separate trial. The facts introduced in evidence upon the trial of the defendant, and upon the separate trial of Rivers and Martin, were substantially the same, and the instructions given by the court to the jury, and the instructions asked by the defendant, were, in substance, alike. We *619liave given such consideration to the questions presented by counsel for defendant as seems to be required, in the case of State v. Rivers, ante, 161. The only material difference in the two cases is that in this case the defendant asked a new trial upon the ground of newly-discovered evidence. We think the ruling of the court may well be sustained for the reason that the newly-discovered evidence was purely cumulative.
Affirmed.